Citation Nr: 1628745	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-20 964A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  The Board issued a denial decision in July 2015.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court approved a joint motion for remand filed by both parties to the case, vacated the Board's July 2015 decision, and remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was a Marine Rifleman who served in Vietnam for approximately a year.  As such, the Board concedes he had combat exposure.  

The Veteran is seeking service connection for an acquired psychiatric disability.  He currently carries a diagnosis of depression, for which he takes medication, on and off.  He asserts that his depression is related to his time in service, and specifically to several incidents in Vietnam.  After his return from Vietnam, the Veteran was treated with Librium for nervous problems in January 1971.  No further consultations or prescriptions related to nervous problems are reflected in the Veteran's service treatment records.  Although the Veteran filed a VA claim for compensation for other disabilities shortly after service, he did not at that time assert a nervous disorder.  The Veteran has testified that he did not seek medical care for mental health matters until many years later, when he began going to the VA for care in 2007.  Indeed, in 2007, he denied having a history of depression, during his initial VA medical visit.  He also testified that he used alcohol inappropriately for many years and inflicted a good deal of anger on his first wife; both patterns that he now attributes to the depression that he believes began during service.  

The sticking point in this case is whether the inservice events and his single complaint of nervous problems during service can be medically related to the current diagnosis of depression.  A VA medical opinion obtained in February 2015 was deemed inadequate by both parties to the case before the Court in part due to the examiner's apparent conclusion that the Veteran's failure to seek treatment for mental health problems over the years indicated he was not having mental health problems.  While the absence of documentation does not necessarily indicate an absence of depression, the fact that he did not seek mental health care for many years is one factor which can be considered under the law, just not the only factor to be considered.  

The Veteran has indicated that he felt he did not have a good rapport with the prior VA examiner, and he has also requested that all compensation examinations be conducted at a VA medical center other than the one where he receives VA medical care.  For these reasons, the Board is requesting another VA examination and opinion with a different examiner.  

As the case is being remanded anyway, the Veteran's VA medical records should be updated for the file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the VA Pittsburgh Healthcare System, and all related clinics since March 2013 for inclusion in the file.

2.  The Veteran should be afforded a VA psychiatric examination for purposes of exploring a nexus to service.  

The RO is requested to make every attempt to honor the 
Veteran's request for examination at an alternate VA 
medical center.  

The claims folder should be made available to the examiner for review before the examination.  Any tests or studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  

The Veteran asserts that his depression is related to his time in service, and specifically to several incidents in Vietnam.  1) His fellow servicemen put a severed leg with a boot on it on his body while he was sleeping so that when he woke up that was the first thing he saw.  2)  He saw and heard the screaming of a soldier who had caught himself on fire.  

The examiner is requested to review the medical evidence of record, and the Veteran's hearing testimony, and determine whether it is more, less, or equally likely that the Veteran's current depression had its inception during service or is related to service in some other way.  

The examiner is requested to form an opinion which takes into account the multiple factors identified above, including the contents of his service records, the Veteran's recent statements, the fact that he did not file a claim for many years, and that he denied having depression in 2007, in addition to his recent treatment records.  A complete rationale for all opinions expressed should be fully explained.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


